Citation Nr: 0106437	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for a total 
rating based on unemployability due to service-connected 
disability and for a rating higher than 50 percent for 
service-connected PTSD. 


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the case was forwarded to the 
Board in March 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-2000.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A review of the claims folder shows that there is medical 
evidence which has not previously been provided to the 
Secretary that is necessary to substantiate this particular 
claim.  Thus, VA is required to make an attempt to obtain 
this missing evidence on behalf of the claimant.

When reference is made by a claimant to pertinent medical 
records, VA is on notice of their existence and has a duty to 
develop the claim by attempting to obtain the referenced 
medical records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992).  An August 1998 VA examination report shows that the 
veteran reported that he was admitted for psychiatric 
hospitalization in January 1998, though it is unclear whether 
the hospitalization was at a VA or private medical facility.  
Nevertheless, a review of the evidence shows that the records 
of his reported inpatient psychiatric treatment in January 
1998 are not currently associated with the claims file.  A 
remand is thus warranted so that the RO, after contacting the 
veteran to request more details regarding his period of 
hospitalization, may obtain the pertinent records for 
inclusion in the evidence.

The veteran has reported that he is in receipt of Social 
Security Administration (SSA) benefits for disability 
resulting from his psychiatric condition.  However, the 
actual SSA decision and the medical records which were 
considered by SSA when it made its award determination are 
not currently part of the evidence.  As these may be of 
relevance to the issues on appeal, the case should be 
remanded so that the RO may contact SSA and obtain copies of 
these pertinent records for inclusion in the claims file.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 
Vet. App. 163 (1998).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file all identified medical 
records that have not been obtained 
previously.  These records should 
include, but not be limited to, those 
relating to his reported psychiatric 
inpatient treatment in January 1998.  The 
RO should document its actions in this 
regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the veteran, the RO should inform the 
veteran of this and request him to submit 
copies of the outstanding records.

3.  The RO should contact the SSA and 
request copies of the SSA disability 
determination and of the record upon 
which the determination was based.

4.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
extent of impairment from the veteran's 
PTSD.  Any indicated studies should be 
performed, and the veteran's claims 
folder must be made available to and 
reviewed by the psychiatrist.  With 
respect to each of the symptoms 
identified in the current criteria for 
evaluating mental disorders, the examiner 
should indicate whether such symptom is a 
symptom of the veteran's PTSD.  If the 
veteran is found to have any psychiatric 
disorder other than PTSD, the examiner 
should indicate whether it is at least as 
likely as not that such disorder is 
etiologically related to the veteran's 
PTSD.  In addition, the examiner should 
distinguish the manifestations of the 
veteran's PTSD from those of any other 
psychiatric disorder present.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
service-connected disability, to include 
whether it renders the veteran 
unemployable.  The examiner should also 
provide a global assessment of 
functioning score based upon the PTSD and 
provide an explanation of the 
significance of the score assigned.  The 
rationale for all opinions expressed 
should also be explained.

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

6.  Then, the RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 50 percent for PTSD and, if not 
rendered moot, the claim for a total 
rating based on unemployability due to 
service-connected disability.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


